Citation Nr: 1507767	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for left ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962 and from July 1962 to August 1979, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Board denied this appeal in an October 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 decision, the Court vacated the Board's decision and remanded the matter for further development and adjudication consistent with the Court's decision.  

In the now vacated October 2012 decision and in a December 2010 Board Remand, the Board referred the unadjudicated issue of entitlement to disability compensation benefits pursuant to 38 U.S.C.A. § 1151 to the AOJ for appropriate action.  

In this regard, it does not appear that this has yet been addressed by the AOJ, likely due to the appeal of the October 2012 decision to the Court (the claims file was with the Court).  

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for left ulnar neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

The Veteran's current lumbar degenerative disc disease resulted from in-service injury.  


CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative disc disease have all been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the April 2014 decision, the Court determined that the September 2009 and March 2010 VA medical opinions that addressed the lumbar spine disability (and provided highly probative evidence against this claim) were inadequate.  The Court explained that the examiner relied on the lack of corroboration of parachute jumps during service and made it clear that he would not be swayed from his conclusion that the Veteran's back disability was unrelated to service unless the examiner saw evidence that the Veteran participated in parachute jumps or otherwise injured his back during service.  It went on to explain that what the examiner did was make a credibility finding as to the in-service element but credibility determinations are questions of fact for the Board.  The Court also explained that the Veteran had earned the Parachutist Badge during service and took judicial notice that to do so required parachute jumps (which is not in dispute - the only question is whether the current back problems are related to active service, and the jumps in service, 36 years ago).

In this regard, it is significant to note that VA examiners generally do not make credibility determinations, and generally do not do so.  That determination must come from the Board.  The examiner cited above appears to indicate that because no injury was indicated in service (even by the Veteran himself - his general position has been that the jumps themselves did not cause an "injury", but caused back pain - clearly related to the jump itself and the large amount of equipment the Veteran wore during the jump - a normal reaction of a back to such an significant event but not necessary the start of a chronic back problem) the current back problem is unrelated to service.  It is unclear that the examiner was finding against the Veteran's claim that he had jumped during service. 

In any event, the Board finds the Veteran's had parachute jumps during his active service.  During the hearing before the undersigned, the Veteran reported that he had pain in his back following the jumps.  The in-service element is met, the Veteran had a back injury following his parachute jumps during service.  

The September 2009 examination report documents a diagnosis of degenerative disc disease of the lumbar spine.  The residuals of a back injury were not indicated.   

The current disability element is met.  During the hearing before the undersigned, the Veteran explained that he had back problems during service and following service but did not seek treatment immediately after service because he was homeless.  During the September 2009 examination he reported that he has had back pain since while he was on active duty.  Of record a nexus opinion signed by a VA staff physician in February 2009.  She found it more likely than not that his current back pain was related to his active service.  

In light of the findings of the Court, the Veteran's reports and the staff physician's opinion are sufficient evidence to meet the nexus element and are more probative than the September 2009 and March 2010 examiner's opinion as the examiner relied on incorrect facts - i.e., that the Veteran had not had parachute jumps during service.  

As all elements for service connection have been met, service connection must be granted for degenerative disc disease of the lumbar spine.  

As the Board makes no determination unfavorable to the Veteran in this decision, any failure on VA's part as to its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim is harmless error.  Hence, further discussion of the duties to notify and assist is not necessary.  


ORDER

Service connection is granted for lumbar spine degenerative disc disease.  


REMAND

In the April 2014 decision, the Court determined that VA opinion addressing the ulnar neuropathy issue is inadequate because the examiner did not answer the question of whether the Veteran's ulnar neuropathy was caused by his presumed Agent Orange exposure.  Rather, the Court explained, the examiner relied on research related to presumptive causation as opposed to determining whether there is any evidence that the this Veteran's neuropathy, in particular, was or was not actually caused by his presumed exposure to Agent Orange. 

The Court stated that on remand, the Board must either provide the Veteran with a new examination or seek clarification from the September 2008 and May 2010 examiners regarding the possibility that the Veteran's left ulnar neuropathy was caused by conceded exposure to Agent Orange in service.  

In the May 2010 examination report, the examiner based her opinion, in part, on VA's determination that causation by exposure to Agent Orange is presumed for particular types of peripheral neuropathy, i.e., acute and subacute peripheral neuropathy and that this is not the kind of neuropathy that the Veteran has.  (It is noted for informational purposes only that the terms acute and subacute peripheral neuropathy have since been removed from the controlling regulation.  Currently, 38 C.F.R. § 3.309(e) provides that early onset peripheral neuropathy is subject to the presumption, which is peripheral neuropathy that manifests to a degree of ten percent or more within one year of the last in-service exposure.  See 78 Fed. Reg. 54763-01 (Sept. 6, 2013).)  

The nexus element is presumed to have been met for certain diseases based on exposure to Agent Orange during service (and in turn a veteran such as the appellant in this case is presumed to have been exposed to Agent Orange because of his presence in the Republic of Vietnam during the requisite period).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  A presumption is a rule of law by which finding of a basic fact gives rise to existence of presumed fact.  Black's Law Dictionary 1185 (6th ed. 1990).  It is a legal device which operates in the absence of proof to require that certain inferences be drawn from the available evidence.  Id.  The statutory presumptions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  The presumptions shall not be construed to prevent the granting of service connection for any disease or disorder otherwise shown by sound judgment to have been incurred during service.  38 U.S.C.A. § 1113.  

In other words, the lack of operation of a presumption of the nexus element of service connection does not mean that service connection cannot be granted if the evidence is at least in equipoise that the disability was caused by service, including by exposure to Agent Orange.  

The Board does not need a medical opinion to determine if the presumption applies.  What the Board needs is a medical opinion that addresses whether this particular Veteran's neuropathy was actually caused by exposure to Agent Orange during service.  The only applicable presumption in this case is that the Veteran was exposed to Agent Orange during service.  Thus, on remand, an opinion must be obtained as to whether this Veteran's neuropathy had onset during service or was caused by exposure to Agent Orange, without reference to presumptive provisions, including reliance on the Institute of Medicine findings regarding an association between herbicide exposure and neuropathy.  

Based on the Court's instructions, a remand is necessary so that VA can fulfill its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for a compensation and pension examination with regard to the left ulnar neuropathy issue.  The examination must be conducted by an examiner who has not previously examined the Veteran.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ulnar neuropathy had onset during service or was caused by exposure to Agent Orange.  The examiner must provide a rationale for any conclusion reached.  The examiner must take as fact that the Veteran was exposed to Agent Orange during his service in the Republic of Vietnam and has a service connected back disability.  

As noted by the Court, a rationale that relies on the VA presumption of service connection for neuropathy or on the Institute of Medicine research related to presumptive causation will be deemed inadequate.  The examiner is encouraged to read the narrative section of this Remand and the April 2014 Memorandum Decision of the U.S. Court of Appeals for Veterans Claims, both of which are associated with the claims file, so as to not repeat that which the Court found problematic in the earlier opinions.  

2.  This is a complex case from the Veterans Court.  Ensure that the examination and opinion are adequate, particularly in light of the April 2014 Court decision.  If the examination or opinion is not adequate, take immediate corrective action.  

3.  Then readjudicate the claim of entitlement to service connection for left ulnar neuropathy.  If service connection is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


